Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The declarations filed under 37 CFR 1.132 filed 10/30/2020 and 4/20/2020 are sufficient to overcome the rejection of claims 12 and 15-17 based upon Tanaka et al. 
Tanaka is the primary reference of the rejection in the last Office action and is the closest prior art. Tanaka teaches the sialylation of lactose by an immobilized sialidase transglycosylation reaction using colominic acid, which is a polymer, as the sialic acid donor. Tanaka obtains a yield of 0.14% (abstract). 
The declaration filed 4/20/2020 shows the sialylation of compound 3, propargylic lactoside, by an immobilized  sialidase transglycosylation reaction using colominic acid as the sialic acid donor. The declaration demonstrates that the yield using this donor is 5.6% which is 40 times greater compared to the use of colominic acid for the transglycosylation of lactose as demonstrated by Tanaka.
The declaration filed 10/30/2020  shows the sialylation of compound 3, propargylic lactoside, by the nitrophenol derivative of sialic acid with an immobilized sialidase. The declaration demonstrates that the yield using this donor with the propargylic lactoside as the substrate is 92%. This result is compared to the reaction reported by Thiem and Sauerbrei (cited by Tanaka at page 642, left column, second full paragraph and referenced in the last Office action) which shows the sialylation of methoxy lactose (compound 9; Table 4) with the nitrophenol derivative of sialic acid with 
Thus, in both cases, a comparison with the closest prior art shows unexpected results. In the first case it is shown that the propargylic lactide provides a substantially greater yield with colominic acid  as the donor compared to lactose as a substrate. In the second case it is shown that the propargylic lactide provides a substantially greater yield with the nitrophenol derivative of sialic acid as the donor  compared to lactose as a substrate. 
It is noted that Tanaka teaches that the yield with a smaller donor should be greater (page 642, left column, fourth full paragraph) but the prior art comparison is with the closest prior art (Tanaka and Thiem) that compares the reactivity of the substrates with the same donor. It is not a comparison of the most reactive donor.
Regarding the prior art, there is one reference that teaches instantly claimed compound (5). This references is Cao et al. (Biorg. Med. Chem. Letters (2009) 19(20): 5869-5871; cited in the IDS filed 2/11/2016; a copy is found in the parent application). Instantly claimed compound (5) (compound 10 or 15 in Cao; they are isomers) is synthesized by a reaction progression in which the propargylic lactoside azide derivative is made by a one pot reaction either by a chemical method or in the presence of several enzymes:



    PNG
    media_image1.png
    363
    1218
    media_image1.png
    Greyscale

The azido compounds are then reduced in reaction “a” to form the propargylic amino analogs:

    PNG
    media_image2.png
    471
    1235
    media_image2.png
    Greyscale

	It would not have been obvious based on the prior art to make instantly claimed compound (5) (compound 10 or 15 in Cao) by a method with the use of a sequential column method which requires the preparation of intermediate compound (3) which is then subjected to the immobilized sialidase transglycosylation reaction with a sialic acid donor to yield compound (5). While compounds can be made by alternative methods, it would be impermissible hindsight reconstruction to assemble the multiple components required for the reaction sequence in a device as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653